
	
		I
		112th CONGRESS
		2d Session
		H. R. 6489
		IN THE HOUSE OF REPRESENTATIVES
		
			September 21, 2012
			Mr. Hall (for himself
			 and Mr. Boren) introduced the
			 following bill; which was referred to the Committee on Science, Space, and
			 Technology
		
		A BILL
		To reauthorize the National Integrated Drought
		  Information System.
	
	
		1.Short titleThis Act may be cited as the
			 National Integrated Drought
			 Information System Reauthorization Act of 2012.
		2.NIDIS program
			 amendmentsSection 3 of the
			 National Integrated Drought Information System Act of 2006 (15 U.S.C. 313d) is
			 amended—
			(1)in subsection (a)
			 by inserting before the period at the end the following: to better
			 inform and provide for more timely decisionmaking to reduce drought related
			 impacts and costs;
			(2)by striking
			 subsection (b) and inserting the following:
				
					(b)System
				functionsThe National
				Integrated Drought Information System shall—
						(1)provide an effective drought early warning
				system that—
							(A)collects and integrates information on the
				key indicators of drought in order to make usable, reliable, and timely
				forecasts of drought, including assessments of the severity of drought
				conditions and impacts; and
							(B)provides such information, forecasts, and
				assessments on both national and regional levels;
							(2)communicate drought forecasts, drought
				conditions, and drought impacts on an ongoing basis to—
							(A)decisionmakers at the Federal, regional,
				State, tribal, and local levels of government;
							(B)the private
				sector; and
							(C)the public;
							(3)provide timely data, information, and
				products that reflect local, regional, and State differences in drought
				conditions;
						(4)coordinate, and integrate as practicable,
				Federal research in support of a drought early warning system;
						(5)build upon existing forecasting and
				assessment programs and partnerships; and
						(6)continue ongoing
				research activities related to drought.
						;
				and
			(3)by adding at the
			 end the following:
				
					(e)Report
						(1)In
				generalNot later than 18
				months after the date of enactment of the National Integrated Drought Information System
				Reauthorization Act of 2012, the Under Secretary shall transmit
				to the Committee on Science, Space, and Technology of the House of
				Representatives and the Committee on Commerce, Science, and Transportation of
				the Senate a report that contains—
							(A)an analysis of the implementation of the
				National Integrated Drought Information System program, including how the
				information, forecasts, and assessments are utilized in drought policy planning
				and response activities;
							(B)specific plans for
				continued development of such program, including future milestones; and
							(C)an identification
				of research, monitoring, and forecasting needs to enhance the predictive
				capability of—
								(i)drought early
				warnings;
								(ii)the length and
				severity of droughts; and
								(iii)the contribution
				of weather events to reducing the severity or ending drought conditions.
								(2)ConsultationIn
				developing the report under paragraph (1), the Under Secretary shall consult
				with relevant Federal, regional, State, tribal, and local government agencies,
				research institutions, and the private
				sector.
						.
			3.Authorization of
			 appropriationsSection 4 of
			 such Act is amended to read as follows:
			
				4.Authorization of
				appropriationsThere are
				authorized to be appropriated to carry out this Act $13,500,000 for each of
				fiscal years 2013 through
				2017.
				.
		
